                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS


 NATHANIEL CLAY,                                  )
                                                  )
                Petitioner,                       )
                                                  )
 vs.                                              )         Case No. 19-cv-1241-NJR
                                                  )
                                                  )
 WILLIAM TRUE,                                    )
                                                  )
               Respondent.                        )
                                                  )

                              MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

       Petitioner Nathaniel Clay, an inmate of the Federal Bureau of Prisons (“BOP”) currently

incarcerated at United States Penitentiary Marion (USP Marion), brings this habeas corpus action

pursuant to 28 U.S.C. § 2241 to challenge his guilty plea in United States v. Clay, 09-CR-50041

(N.D. Ill). Clay asserts that he faced an enhancement under 21 U.S.C. § 841(b)(1)(A) for two prior

drug convictions in the state of Illinois that would no longer qualify as a felony drug offense

justifying an enhanced sentence. Because he was improperly facing an enhancement, he

unknowingly and involuntarily took a plea deal to avoid the enhancement. Clay relies on the

Supreme Court’s decision in Mathis v. United States, -- U.S. --, 136 S.Ct. 2243 (2016), as well as

United States v. Elder, 900 F.3d 491 (7th Cir. 2018), and Najera-Rodriguez v. Barr, 926 F.3d 343

(7th Cir. 2019). He seeks to vacate his current sentence.

       The case is now before the Court for a preliminary review of the Petition pursuant to Rule 4

of the Rules Governing Section 2254 Cases in United States District Courts. Without commenting

on the merits of Clay’s claim, the Court concludes that the Petition survives preliminary review


                                                 1
under Rule 4 and Rule 1(b). Given the limited record, it is not plainly apparent that Clay is not

entitled to habeas relief.

        IT IS HEREBY ORDERED that Respondent True shall answer or otherwise plead on or

before January 21, 2020. 1 This preliminary order to respond does not, of course, preclude the

Government from raising any objection or defense it may wish to present. Service upon the United

States Attorney for the Southern District of Illinois, 750 Missouri Avenue, East St. Louis, Illinois,

shall constitute sufficient service.

        Clay is ADVISED of his continuing obligation to keep the Clerk (and each opposing party)

informed of any change in his whereabouts during the pendency of this action. This notification

must be done in writing and no later than 7 days after a transfer or other change in address occurs.

Failure to provide notice may result in dismissal of this action. See Fed. R. Civ. P. 41(b).

        IT IS SO ORDERED.

        DATED: 12/23/2019

                                                        _____________________________
                                                        NANCY J. ROSENSTENGEL
                                                        Chief U.S. District Judge




1
  The response date ordered here is controlling. Any date that the Case Management/Electronic Case Filing
(“CM/ECF”) system should generate during this litigation is a guideline only. See SDIL-EFR 3.

                                                   2
